Name: 2003/709/EC: Commission Decision of 9 October 2003 setting up a European Consumer Consultative Group
 Type: Decision
 Subject Matter: consumption;  politics and public safety
 Date Published: 2003-10-10

 Avis juridique important|32003D07092003/709/EC: Commission Decision of 9 October 2003 setting up a European Consumer Consultative Group Official Journal L 258 , 10/10/2003 P. 0035 - 0036Commission Decisionof 9 October 2003setting up a European Consumer Consultative Group(2003/709/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) Within the framework of consumer protection as provided for in Article 153 of the Treaty it is appropriate for the Commission to consult consumers on problems concerning the protection of their interests at Community level.(2) Since 1973 the Commission has been assisted by a forum created for this purpose by consecutive Decisions, the latest one being Commission Decision 2000/323/EC of 4 May 2000 setting up a Consumer Committee(1).(3) That Decision should be adapted to the evolution of the political and legal framework to take into account the accession of new Member States and the need for harmonising the definitions of consumer organisations with those used in other Community legislation. At the same time the possibility to associate representatives of other organisations should be provided for. Moreover, in accordance with the rules on the creation of Committees(2), the current Consumer Committee should be renamed "European Consumer Consultative Group".(4) It is further appropriate to increase the transparency and the efficiency of the operation of the Group, in particular by amending the procedure for the nomination of the candidates, making the term of office of members representing national consumer organisations renewable only once, putting in place effective reporting mechanisms and providing for the adoption of the rules of procedure of the Group.(5) Given the rather extensive nature of the amendments, Decision 2000/323/EC should be replaced for the sake of clarity,HAS DECIDED AS FOLLOWS:Article 11. The Commission hereby sets up a European Consumer Consultative Group, hereinafter referred to as "the Group".2. The Group may be consulted by the Commission on all problems relating to the protection of consumer interests at Community level.Article 21. The Group shall be composed of:(a) one member representing national consumer organisations from each Member State;(b) one member from each European consumer organisation.2. For the purposes of this Decision "national consumer organisations" means consumer organisations representative, in accordance with national rules or practice, of consumers and active at national level.3. For the purposes of this Decision "European consumer organisations" means consumer organisations fulfilling one of the two following sets of criteria: they must:(a) 1. be non-governmental, non-profit-making, independent of industry, commercial and business or other conflicting interests and have as their primary objectives and activities the promotion and protection of the health, safety and economic interests of consumers in the Community, and2. have been mandated to represent the interests of consumers at Community level by national consumer organisations in at least half of the Member States that are representative, in accordance with national rules or practice, of consumers and are active at regional or national level, and3. have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding, or(b) 1. be non-governmental, non-profit-making, independent of industry, commercial and business or other conflicting interests, and have as their primary objectives and activities to represent consumer interests in the standardisation process at Community level, and2. have been mandated in at least two-thirds of the Member States to represent the interests of consumers at Community level by- bodies representative, in accordance with national rules or practice, of national consumer organisations in the Member States, or- in the absence of such bodies, by national consumer organisations in the Member States that are representative, in accordance with national rules and practice, of consumers and are active at national level.Article 31. The members of the Group representing national consumer organisations shall be appointed by the Commission on a proposal from the national bodies representing consumer organisations set up by Member States, where they exist, or from the competent national authorities.2. Members representing European consumer organisations shall be appointed by the Commission on a proposal from the European consumer organisations.3. A number of alternates equal to the number of the members of the Group shall be appointed under the same conditions as the members. The alternate shall automatically replace a member who is absent or indisposed.4. The Commission shall publish the list of members and alternates in the C Series of the Official Journal of the European Union, for information purposes.Article 4The term of office of the members shall be three years and shall be renewable, only once for members representing national consumer organisations, in accordance with the procedure laid down in Article 3.At the end of the three-year period, the members shall remain in office until a replacement is found or until their term of office is renewed.The term of office of the members shall lapse before the end of the three-year period in the event of their resignation, retirement or death. It may also be terminated should the organisation, body or authorities which put them forward as candidates request their replacement. They shall be replaced for the remainder of the three-year period in accordance with the procedure laid down in Article 3.Article 5Membership shall not confer entitlement to remuneration.Article 61. On the proposal of the Commission, the Group may invite representatives of other organisations which have the promotion of consumer interests as one of their principal objectives and actively work at European level to this end, to be associated to its work.2. The Group may invite any person having special expertise on a point on the agenda to participate in its work as an expert.Article 71. The Group shall meet in the form and according to the timetable determined by the Commission. The Commission shall chair the meetings of the Group. The Commission shall provide secretarial services for the Group and organise its work.2. The discussions in the Group shall be based on the requests for opinion made by the Commission. When requesting an opinion, the Commission may fix the deadline within which the opinion is to be delivered.3. The group shall adopt its own rules of procedure on the basis of proposals made by the Commission.4. The members of the Group representing national consumer organisations shall inform and consult the associations they are representing on the Group. Each member shall put in place effective reporting mechanisms to inform systematically all consumer organisations at national level on the work of the Group and shall convey their views in return.5. The Group shall present a report on its activities to the assembly of consumer organisations convened annually by the Commission.Article 8Without prejudice to Article 287 of the Treaty, the members and alternates of the Group shall not divulge any information obtained from their work in the Group or its working groups when the Commission informs them that the opinion requested or question raised is of a confidential nature.Article 9Decision 2000/323/EC is repealed.Done at Brussels, 9 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 111, 9.5.2000, p. 30.(2) Council Decision 1999/468/EC of 28 June 1999 (OJ L 184, 17.7.1999, p. 23); Commission Decision of 24 July 2000, SEC(2000) 1230.